DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Newly submitted claim 17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant change independent claim 17 from a use claim to a method claim. However, applicant elected apparatus claims (Group I) so that method claims (Group II) are withdrawn. Currently, claim 17 directed to non-elected method claim. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a fluid dispensing device for supplying an amount of fluid” in claims 1 and 17.
 	(2) “the outlet arrangement is in fluid communication with the exit opening portion” in claims 1 and 17.
 	(3) “lid piercing means intended for piercing the exit opening portion”

(1) “a fluid dispensing device” is interpreted as “a tubular structure having a bore or a channel for supplying liquid, the tubular structure having one end taper to a point” (fig.2, 108 and para.0056 and 0057 of instant publication application)
(2) “the outlet arrangement” (Claim 1 at line 17 and Claim 17 at line 7) is interpreted as “a block having a recess that forms a bottom surface and a rim, the bottom surface with a lid piercing device having protrusions, the block having outlets” (fig.2, para.0047 and para.0050 of instant publication application).
(3) “lid piercing means” (Claim 13 at lines 1-2) is interpreted as “protrusions” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 1 recites “the capsule comprises a circumferential wall, a bottom comprising an entrance opening portion for letting fluid into the capsule and a lid … an exit opening portion of the capsule for draining the prepared beverage for capsule … the capsule comprises at least one movable portion, wherein the at least one movable portion is arranged to open the closed entrance opening portion by being moved in the direction toward exit opening portion, wherein the entrance opening portion is arranged so that a fluid passage opening that is created by moving the at least one movable portion is of approximately predetermined size and is provided at a predetermined location, in that the at least one movable portion forms at least a part of the bottom,  wherein the capsule comprises cut outs for determining the size and location of the fluid for breaking and moving at least one movable portion  … wherein the cut outs forms a thinner section in the bottom of the capsule so as to be able to break the at least one movable portion to open the entrance opening portion” at lines 20-32. There is no embodiments in the original specification disclose the combination of the above features. For example: embodiment fig.3A-D or embodiment fig.4A-4C do not show the cut outs for determining the size and location of the fluid passage opening and for breaking and moving at least one movable portion  … wherein the cut outs forms a thinner section in the bottom of the capsule so as to be able to break the at least one movable portion to open the entrance opening portion.  Embodiment figs.5A-D or embodiment figs.6A-D or embodiment fig.7 show the cut outs. However, embodiment figs.5A-D or embodiment figs.6A-D or embodiment fig.7 do not show the features of the at least one movable portion. Please noted that the amended claims changed the scope of invention (i.e., 
 	Claim 16 recites “the capsule further comprises at least one movable portion arranged to open and closed entrance opening portion by being moved in the direction toward the exit opening portion , wherein the entrance opening portion is arranged so that a fluid passage opening that is created by moving the at least one movable portion forms at leas a part of the bottom, wherein the capsule 



 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the at least one movable portion is arranged to open the closed entrance opening portion toward the exit opening portion … at least one movable portion forms at least a part of the bottom, wherein the capsule comprises cut outs for determining the size and location of the fluid passage opening and for breaking and moving the at least one movable portion …. wherein the cutouts form a thinner section in the bottom of the capsule so as to be able to break the at least one movable portion to open the entrance opening portion” at lines 22-32. It is unclear as to how the cutouts for breaking and moving the at least one movable portion and to break at least one movable portion to open the entrance opening portion? 


Response to Arguments
 	Applicant's arguments filed on 10/19/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Double Patenting … applicant respectfully request that the double patenting rejection be held in abeyance until an indication of allowable subject matter is provided in the present application” on page 9 of remark.
 	In response, the argument is moot because no argument is present. See 37CFR 1.111b.
  	(2) Applicant argues “rejection under 35 USC 101 … claim 17 has been amended” on page 9 of remark.
 	In response, the amended claim 17 overcome 35 USC 101. Thus 35 USC 101 has been withdrawn. However, the amended claim 17 directed to non-elected method claim. Thus applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered. See 37CFR1.145. 
 	(3) Applicant argues “35 USC 112f … applicant does not necessarily agree … and reserves the right to present additional remarks”
In response, the argument is moot because no argument is present. See 37CFR 1.111b.
 	(4) Applicant argues “35 USC 102 … 35 USC 103” on pages 10-13 of remark.
 	In response, the amended claims overcome 35 USC 102. Thus, 35 USC 102 rejections have been withdrawn. However, the amended claims raises 35 USC 112 first paragraph and 35 USC 112 second paragraph issues. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761